 

Case 6:18-mj-01669-KRS Document 7 Filed 10/18/18 Page 1 of 1 Page|D 16

UNITED STATES DlsTRlcT CouRT
N|lDDLE DlsTR:cT oF FLoRlDA
ORLANDO DlvlsloN

UNITED STATES OF AMERICA

vs. CASE No= 6=18_mj-1669

BRANDON CHARLES GLOVER

 

FlNDlNGS AND ORDER ON REN|OVAL PROCEED|NGS
PURSUANT TO RULE 5(C), FED.R.CR|N|.P.

Brandon Cliarles Glover, having been arrested and presented before me for removal proceedings
pursuant to Rule 5(c), Federal Rules ofCriminal Procedure, and having been informed of the rights specified
in Rule S(d) thereof, and of the provisions of Rule 20, the following has occurred of record.

An lnitial Appearance on the Rule 5(c) lndictment from Northern District of California
was held on October 18, 2018.

Based on the defendant‘s waiver of identity hearing, l find that BRANDON Cl-IARLES

GLOVER is the person named in the warrant for arrest, a copy of which has been
produced.

DONE and ORDERED in Chambers in Orlando, Florida on October 18, 2018 .

\ KARLA R. sFAULDING `__,

UNlTED STATES MAGISTRATE JUDGE

 

Copies furnished to:

Counsel of Record

 

